                                                         THE HONORABLE RICHARD A. JONES




                              IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE

ABDIQAFAR WAGAFE, et al., on behalf of                   CASE NO. C17-00094RAJ
himself and other similarly situated,
                                                         DEFENDANTS’ MEMORANDUM
                                  Plaintiffs,            IN OPPOSITION TO PLAINTIFFS’
                                                         MOTION TO COMPEL AND IN
             v.                                          SUPPORT OF DEFENDANTS’
                                                         CROSS-MOTION FOR A
DONALD TRUMP, President of the United                    PROTECTIVE ORDER
States, et al.,

                                  Defendants.




                                                                         U.S. DEPARTMENT OF JUSTICE
Defendants’ Opposition to Plaintiffs’ Motion to Compel                         CIVIL DIVISION, OIL
                                                                        P.O. BOX 878 BEN FRANKLIN STATION
And Cross Motion for a Protective Order                                        WASHINGTON, DC 20044
                                                                              TELEPHONE: (202) 598-2445
(Case No. C17-00094RAJ)
                                                       Introduction
 1

 2           With fewer than two months remaining in the discovery schedule, Plaintiffs make three

 3 separate requests that are inconsistent with their own class-wide claims, threaten to undo prior orders

 4 of the Court, and impose unreasonable burdens on the Defendants at the eleventh hour. All three

 5 requests revolve around obtaining information about individual class members, with the ultimate

 6 goal of discovering why each individual class member’s applications were reviewed under the

 7 Controlled Application Review and Resolution Program (“CARRP”) policy. First, Plaintiffs seek to

 8 compel production of 100 randomly selected A-files of unnamed class members. Second, they ask

 9 permission to post a public class notice to reach out to unnamed class members – again, for the
10 purpose of discovering additional information about individual class members and “why

11 information.” Finally, they seek to compel disclosure of the most sensitive law enforcement

12 information relating to the named Plaintiffs – “why” their applications have been processed pursuant

13 to the CARRP policy. Each of these requests should be denied.

14           The touchstone of the discovery process is reasonableness. But Plaintiffs overrun that

15 boundary. An order to produce even one randomly selected A-file poses an extraordinary burden on

16 the Defendant agencies that are already stretched to the limit in meeting Plaintiffs’ current discovery

17 demands. An A-file for an individual whose application was processed pursuant to the CARRP

18 policy contains law enforcement and other privileged information, third-agency information, and

19 possibly classified information. The mere presence of such information requires privilege review,

20 compliance with third-agency information-sharing agreements, multi-agency coordination, and line-

21 by-line review of what may exceed thousands of pages of material, and declassification review

22 where applicable. A-file production is uniquely more onerous than the production of programmatic-

23 related material. The Court recognized both the special burden associated with this material, as well

24 as its irrelevance, when it limited discovery into individual cases and restricted discovery demands

25 to the five representative class members. Plaintiffs now attack that foundational

26 judgment. Plaintiffs’ effort to disable this longstanding discovery limitation must be rejected.
27

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                   U.S. DEPARTMENT OF JUSTICE
                                                                                    CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 1
29                                                                           P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                        WASHINGTON, DC 20044
                                                                                   TELEPHONE: (202) 598-2445

30

31
 1           Plaintiffs’ new request to publicly disseminate a class notice is equally unworkable and

 2 disruptive. Indeed, Plaintiffs take aim at another of the Court’s judgments. The Court granted

 3 Plaintiffs’ counsel attorney-eyes-only access to the full list of unnamed class members on the

 4 condition that they refrain from “contacting [such] unnamed members . . . for any

 5 purpose. . . .” Dkt. 183 at 3. But counsel’s class-notice proposal specifically invites and facilitates

 6 that contact and may result in hundreds of unnamed class members contacting class counsel. It is

 7 also inconsistent with the theory of Plaintiffs’ case because the Complaint challenges the CARRP

 8 policy, not its application through individual adjudications. Thus, again, Plaintiffs challenge the

 9 Court’s basic framework for the conduct of this litigation: the Court decided that class certification
10 rested on the conclusion that Defendants have “acted or refused to act on grounds that apply

11 generally to the class, so that final injunctive relief or corresponding declaratory relief is appropriate

12 respecting the class as a whole.” Dkt. 69 at 30-31. The public class notice, however, just like the

13 request to discover additional A-files, violates this principle. In short, inevitably fact-bound

14 determinations contained in A-files have no bearing on the facial challenges to agency policy.

15           Finally, Plaintiffs unreasonably seek the disclosure of the most sensitive information

16 contained in the A-files of the named Plaintiffs. Defendants demonstrate below that this very

17 sensitive information merits continued protection, and the courts have found that even attorney-eyes-

18 only protection creates undue risk of disclosure. Plaintiffs’ chief argument is that they need to see

19 individualized “why information” to understand the national security basis for processing an

20 individual’s immigration benefit application pursuant to the CARRP policy. However, the Court

21 recognized in its prior orders the need and importance of protecting the integrity of national security

22 investigations. Thus, it urged the parties to work together to find alternative “ways in which

23 Defendants might be able to provide Plaintiffs’ counsel with information about particular unnamed

24 class members to develop evidence for use in their case.” Dkt. 183 at 3. Although Plaintiffs gloss

25 over this, Defendants have worked diligently to find those ways over the last six

26 months. Defendants have produced more than 13,000 documents, comprising more than 120,000
27 pages of relevant and responsive material. This evidentiary material includes CARRP-related

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                     U.S. DEPARTMENT OF JUSTICE
                                                                                      CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 2
29                                                                             P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                          WASHINGTON, DC 20044
                                                                                     TELEPHONE: (202) 598-2445

30

31
 1 policies, operational guidance, and training materials, which explain how the CARRP policy applies

 2 to benefit applications (including the unnamed class members’ applications), along with an

 3 Administrative Record consisting of thousands of pages of key CARRP-related documents.

 4 Defendants have also provided extensive data through quarterly class lists and in response to an

 5 interrogatory.

 6            Plaintiffs do not assert that this information is lacking in any way. To the contrary, they do

 7 not discuss it at all. Whether it is the hope that something better lies around the corner, or the simple

 8 failure to understand the full extent of the information already provided, Plaintiffs simply provide no

 9 justification to bury the Defendants with more and more discovery requests. At some point, a line
10 must be drawn. Accordingly, and as further demonstrated below, the Court should deny the

11 Plaintiffs’ three requests in full and grant the Defendants’ cross-motion for a new protective order.

12                                                    ARGUMENT
13       I.      Plaintiffs’ Motion to Compel the Production of 100 A-files Should be Denied.

14            Plaintiffs’ Request For Production (RFP) No. 53 directs Defendants to produce “[t]he Alien

15 Files (“A-files”) of 100 class members chosen at random.” These A-files pertain to immigration-

16 benefit applicants whose applications have, been or are being adjudicated pursuant to the CARRP

17 policy because an articulable link has been identified between the applicant and one of the

18 Immigration and Nationality Act’s (“INA”) national security inadmissibility or deportability

19 grounds. Accordingly, this group of A-files is distinguishable from those pertaining to the vast

20 majority of persons applying for immigration benefits.

21            As set forth in the accompanying declarations, Plaintiffs’ demand, if enforced, presents an

22 enormous logistical challenge and burden for the Government. Indeed, even producing one A-file

23 will impose a substantial burden on the Government without providing any significant information

24 to Plaintiffs. Before producing these A-files, they must be reviewed by third agencies with law

25 enforcement or intelligence responsibilities for privilege, including law enforcement privilege and

26 the presence of classified information to ensure that this information is properly identified and
27 protected from disclosure. See Declaration of Tracy L. Renaud (USCIS), ¶¶ 8-11; 18-35;

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                      U.S. DEPARTMENT OF JUSTICE
                                                                                       CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 3
29                                                                              P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                           WASHINGTON, DC 20044
                                                                                      TELEPHONE: (202) 598-2445

30

31
 1 Declaration of Luis Mejia (CBP), ¶¶ 9; 20; Declaration of Douglas Blair (TSA), ¶¶ 11; 13; 17; and

 2 Declaration of Deborah A. Crum (FBI), ¶¶ 8-18. For the FBI in particular, this will require

 3 painstaking multi-level review at literally the page-by-page and line-by-line level of each A-file of a

 4 class member that the Government is required to disclose. Crum Decl. ¶¶ 8; 10-12; and see Tabb.

 5 Decl. (ex parte, in camera).

 6           Given the tremendous burden Plaintiffs’ request for 100 A-files of unnamed class members

 7 places on Defendants, and their lack of need for this material in light of the nature of their class

 8 claims and the documents and information Defendants have already produced concerning class

 9 members and CARRP, Plaintiffs’ request implicates the Federal Rules of Civil Procedure’s
10 proportionality limitation. Reinforcing the importance of proportionality, the text of Rule 26(b)(1)

11 was revised in 2015 to incorporate proportionality as defining the scope of permissible discovery:

12               Parties may obtain discovery regarding any nonprivileged matter that is relevant to
                 any party's claim or defense and proportional to the needs of the case, considering
13               the importance of the issues at stake in the action, the amount in controversy, the
                 parties’ relative access to relevant information, the parties’ resources, the importance
14               of the discovery in resolving the issues, and whether the burden or expense of the
                 proposed discovery outweighs its likely benefit. (emphasis added)
15

16           In the wake of this amendment, the permissible scope of discovery is no longer defined by

17 relevancy alone. Instead, “discovery must also be proportional to the needs of the case.” In re Bard

18 IVC Filters Prod. Liab. Litig., 317 F.R.D. 562, 566 (D. Ariz. 2016). This rule change “emphasize[d]

19 the need to impose ‘reasonable limits on discovery through increased reliance on the common-sense

20 concept of proportionality.’” Roberts v. Clark Cty. Sch. Dist., 312 F.R.D. 594, 603 (D. Nev. 2016)

21 (internal citation omitted).

22           While Rule 26(b)(1) identifies various factors for the Court to consider in evaluating

23 proportionality, most salient here is the question of whether the burden of the proposed discovery

24 outweighs its likely benefit. As shown in the accompanying declarations, producing even one such

25 A-file, let alone 100 A-files, adds a substantial and potentially enormous burden on federal agencies,

26 particularly USCIS and FBI. See Crum Decl., ¶¶ 11; 14-17; Renaud Decl., ¶¶ 24; 27; 29-35.
27

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                     U.S. DEPARTMENT OF JUSTICE
                                                                                      CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 4
29                                                                             P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                          WASHINGTON, DC 20044
                                                                                     TELEPHONE: (202) 598-2445

30

31
 1           On the benefit side of the equation, Plaintiffs suggest that information gleaned from a

 2 random set of class member A-files may advance their case for two reasons. First, they assert that

 3 the A-files “likely contain highly relevant information regarding the unreasonable delays. . . .”

 4 Second, they argue that the 100 A-files might show “how CARRP is being applied to their

 5 applications” and “shed light on how CARRP has affected individuals over the past two years.” Dkt.

 6 221 at 6, 16-17. In other words, Plaintiffs seek to parse a sample of 100 A-files that contain

 7 privileged – and even classified – national security information in the hope of finding instances of

 8 what they deem to be unlawful or irregular conduct in individual cases. See Crum Decl. ¶¶ 8, 10;

 9 Tabb Decl., passim. Apparently, Plaintiffs would like to use any claimed instances of such conduct
10 they might identify in any individual file to argue that CARRP, as a whole, must be operating

11 globally in an unlawful matter.

12           This type of request, i.e., an unfocused search through random class member A-files in hope

13 of finding individual instances of improper conduct, is plainly “a fishing expedition.” See, e.g.,

14 Exxon Corp. v. Crosby-Mississippi Res., Ltd., 40 F.3d 1474, 1487 (5th Cir. 1995) (district court

15 properly denied request for additional discovery based on attorney’s representation that, in his

16 experience, in an undertaking as complex and expensive as drilling an oil well, it was reasonably

17 probable that errors constituting breach of an agreement could be found). District courts need not

18 condone the use of discovery to engage in “fishing expedition[s].” Rivera v. NIBCO, Inc., 364 F.3d

19 1057, 1072 (9th Cir. 2004) (citing Exxon Corp., supra). Further, production of additional A-files

20 will only provide anecdotal evidence with no reliable significance for the programmatic validity of

21 the CARRP policy.

22           It is also important to recognize that the class claims upon which this lawsuit are based and,

23 accordingly, the manner in which the case was certified to proceed as a class action, rest upon causes

24 of action that typically are resolved purely as questions of law, e.g., Administrative Procedure Act,

25 Mandamus, Establishment Clause, Equal Protection, Due Process, etc. Thus, class certification was

26 based on F.R.Civ.P. 23(b)(2) and rested on the conclusion that Defendants have “acted or refused to
27 act on grounds that apply generally to the class, so that final injunctive relief or corresponding

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                    U.S. DEPARTMENT OF JUSTICE
                                                                                     CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 5
29                                                                            P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                         WASHINGTON, DC 20044
                                                                                    TELEPHONE: (202) 598-2445

30

31
 1 declaratory relief is appropriate respecting the class as a whole.” Dkt. 69 at 30-31. Each class

 2 member’s application for immigration benefits has undergone CARRP processing. Under Plaintiffs’

 3 theory of the case, class certification was appropriate because the CARRP policy is unlawful on its

 4 face rather than as applied to any individual’s personal circumstances. The Court, agreeing with

 5 Plaintiffs that their action could proceed as a class action under Rule 23(b)(2), observed that, “[t]he

 6 common question here is whether CARRP is lawful. The answer is ‘yes’ or ‘no.’ The answer to this

 7 question will not change based on facts particular to each class member, because each class

 8 member’s application was (or will be) subjected to CARRP.” Id. at 25, ll. 24-26.

 9           This suit proceeds as a class action on the theory that every class member is entitled to

10 injunctive relief if the named Plaintiffs demonstrate that CARRP was illegally conceived and

11 operates globally in an unlawful manner. The facts of any individual class-member’s interactions

12 with USCIS, aside from having their application processed pursuant to the CARRP policy (which is

13 discernable from the Class Lists Plaintiffs already received), are irrelevant. Thus, Plaintiffs have no

14 need to view any unnamed class member’s A-file, and they cannot justify the arduous review that

15 will be required of Defendants if ordered to produce the unnamed class member A-files Plaintiffs

16 demand.

17           The burdensome process of producing any additional A-files would doubtfully yield any

18 valuable information. The information Plaintiffs primarily seek to derive from these A-files – the

19 reason(s) “why” the applications of each of the 100 individual unnamed class members were

20 processed pursuant to CARRP policy – will, in most if not all cases, be subject to a law enforcement

21 privilege or possibly classified, and thus redacted. Indeed, the Court’s review in camera of 50 case

22 samples of CARRP-related “why information” makes this plain. Thus, given the tremendous

23 undertaking required by USCIS, see Renaud Decl., ¶¶ 8-11, the FBI, see Crum Decl., ¶¶ 7-16, and

24 other law enforcement and intelligence agencies to comply with Plaintiffs’ request, and the case

25 schedule delays that complying would certainly necessitate, the outcome of any production would

26 necessarily involve producing A-files so heavily redacted that Plaintiffs would obtain little, if any,
27 useful information. See In re Blue Cross Blue Shield Antitrust Litig. (MDL No. 2406), No. 2:13-

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                     U.S. DEPARTMENT OF JUSTICE
                                                                                      CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 6
29                                                                             P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                          WASHINGTON, DC 20044
                                                                                     TELEPHONE: (202) 598-2445

30

31
 1 CV-20000-RDP, 2017 WL 2889679, at *2 (N.D. Ala. July 6, 2017) (discovery request seeking

 2 information likely to be shielded by privilege was disproportionate given the burden).

 3           Plaintiffs have not only failed to support their claimed need for 100 random A-files, but also

 4 to show that substantially the same information is otherwise unavailable to them. Ignoring the class

 5 member and historical information that Defendants have already produced, Plaintiffs wrongly

 6 suggest that Defendants have not cooperated in providing them access to “information about

 7 particular class members to develop evidence for use in their case.” Dkt. 221 at 19, quoting Dkt. 183

 8 at 3.

 9           Defendants have already produced far more extensive and complete information on the

10 claimed delays and CARRP processing times than Plaintiffs could possibly obtain from a random

11 draw of 100 A-files. On October 16, 2018, Defendants served their Objections and Response to

12 Plaintiffs’ Fifth Request for Production of Documents and Third Interrogatory. Dkt. 222-1 at 33.

13 Interrogatory no. 3, comprised of fourteen alphabetized subparts, each seeking scores of separate

14 items of information for each alphabetized subpart, sought essentially the same type of information

15 Plaintiffs now tout as justifying their demand for 100 A-files. See Dkt. 222-1 at 24-25, 50-52.

16           Defendants provided information responsive to the hundreds of categories and thousands of

17 items sought by Interrogatory no. 3. The spreadsheet Defendants produced included 8,862 lines of

18 information – each one with multiple cells containing data Plaintiffs sought – and spanning 1,516

19 pages. Defendants’ responsive information was broken out, as Plaintiffs requested, by application

20 type, fiscal year of application referral to CARRP processing, nationality, country of birth, religion,

21 aggregate information about KST or non-KST designation status for the purposes of CARRP

22 processing, adjudication outcome or application status, mean and median processing days from

23 referral for CARRP processing to adjudication, etc., and with numerical counts for each data item.

24 See Renaud Decl., ¶ 17. This rich volume of data, with other documents and information Defendants

25 have provided concerning CARRP, more than satisfies Plaintiffs’ claimed need for information in

26 100 randomly selected class members’ A-files. The extensive spreadsheet data is far more specific,
27

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                    U.S. DEPARTMENT OF JUSTICE
                                                                                     CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 7
29                                                                            P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                         WASHINGTON, DC 20044
                                                                                    TELEPHONE: (202) 598-2445

30

31
 1 extensive, and comprehensive than Plaintiffs could possibly glean from a randomized production of

 2 100 A-files.

 3           Even before providing this extensive information, and to move this litigation forward,

 4 Defendants offered additional demographic data about particular unnamed class members for

 5 Plaintiffs’ use in developing their class claims. On September 21, 2018, following earlier production

 6 of eight categories of demographic data (ethnicity, etc.), Defendants offered two additional

 7 categories of demographic data – on race and religion – where available. First, this data included the

 8 race of certain naturalization class members where self-identified on their Form N-400, “Application

 9 for Naturalization.” Second, this data included religious information where included in USCIS’
10 electronic case management used to track and process asylum applications, credible fear and

11 reasonable fear screening processes, and applications for benefits provided by Section 203 of the

12 Nicaraguan Adjustment and Central American Relief Act, as an applicant’s religion may be

13 inextricably linked to his/her persecution claim and relief request.

14           In addition to the foregoing, and the massive volume of CARRP-related documents produced

15 in this litigation to date – approximately 12,000 documents – detailing how applications are handled

16 under CARRP and thus how class members’ applications have been handled, Defendants on

17 November 19, 2018, provided Plaintiffs with the Administrative Record underlying this litigation.

18 Consisting of thousands of pages of key CARRP-related documents – many previously produced to

19 Plaintiffs and others then in processing for production – this extensive Administrative Record

20 includes the central documents on CARRP policy for vetting and adjudicating cases with national

21 security concerns, see Renaud Decl., ¶¶14-15. Collectively, these documents provide far more

22 extensive, representative and reliable information about how applications are processed pursuant to

23 the CARRP policy than Plaintiffs could possibly divine from 100 random A-files. Many of these

24 documents describe “the phases of the CARRP policy, what steps should be taken in each phase, and

25 how certain sensitive or derogatory information should be handled.” See Renaud Decl., ¶ 15.

26           As the Court has already appointed the five named Plaintiffs to represent the certified classes,

27 was deliberate in holding the line against discovery into individual benefit adjudications, and the

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                    U.S. DEPARTMENT OF JUSTICE
                                                                                     CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 8
29                                                                            P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                         WASHINGTON, DC 20044
                                                                                    TELEPHONE: (202) 598-2445

30

31
 1 issues being litigated are not specific to handling any particular person’s application, Plaintiffs have

 2 no need for A-files of individual members of the certified classes. The extraordinary and

 3 disproportionate review and processing burdens imposed on Defendants because of the need to

 4 protect the law enforcement privileged and third-agency information contained in such A-files, as

 5 well as any classified information, from unauthorized disclosure, is set forth in the attached

 6 declarations. Thus, producing any additional A-files, would unreasonably burden Defendants and

 7 delay this litigation.

 8       II.      Plaintiffs’ Motion to Post a Public Notice Should be Denied.
               On May 10, 2018, after multiple rounds of litigation, the Court entered an Order prohibiting
 9
     disclosure of sensitive information revealing whether the named Plaintiffs’ applications were
10
     processed pursuant to the CARRP policy produced by Defendants in discovery by placing an
11
     “attorney eyes only” (“AEO”) limitation on Plaintiffs’ class counsel’s ability to disclose such
12
     information. Dkt. 183. Plaintiffs now seek to reopen that litigation and overturn that Order to post a
13
     public notice about this action on various websites. But publication of such a notice, and the
14
     inevitable communications between class counsel and unnamed class members, will almost certainly
15
     lead to the disclosure. This provides too great a risk of disclosure of sensitive communications in
16
     violation of the Court’s Protective Order. The integrity of thousands of ongoing investigations rests
17
     upon an applicant’s lack of knowledge (or even suspicion) that such investigations are underway –
18
     high stakes that warrant stringent precautions. The Court should reject Plaintiffs’ request.
19
               Plaintiffs note that “[i]n most class action lawsuits,” counsel can routinely communicate with
20
     unnamed class members. Dkt. 221 at 14. But this is not an ordinary class action, as communicating
21
     information received from the Government in discovery to unnamed class members, most of whom
22
     are or were the subject of law enforcement or national security investigations, can result in a direct
23
     and serious harm to national security. Thus, ordinary practice has limited applicability here – as the
24
     Court’s May 10, 2018 Order implicitly recognized.
25
               Under Plaintiffs’ proposal, Dkt. 222-1 at 6, a class notice, (Ex. C), will be published on
26
     several websites and email list serves that will generally describe this litigation. The notice explains
27

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                       U.S. DEPARTMENT OF JUSTICE
                                                                                        CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 9
29                                                                               P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                            WASHINGTON, DC 20044
                                                                                       TELEPHONE: (202) 598-2445

30

31
 1 that the existing AEO protective order, Dkt. 183, places limitations on class counsel’s ability to

 2 communicate with unnamed class members who might respond to the notice. Under Plaintiffs’

 3 proposal, class counsel will not contact any individual to provide any information about their

 4 applications and cannot disclose whether anyone responding to the notice is a class member and/or

 5 whether that individual’s application has been subjected to CARRP review. When contacted, class

 6 counsel propose to request that each individual complete a generic questionnaire and provide any

 7 notices they have received from USCIS related to their application. Class counsel will inform them

 8 that they cannot confirm or deny whether unnamed class members are members of the Wagafe class,

 9 nor can counsel provide any additional information. All of these limitations on counsel’s ability to
10 provide information to unnamed class members are required by the Court’s May 10, 2018 Order.

11           While this proposal does not appear to significantly enhance class counsel’s ability to

12 communicate with unnamed class members or develop evidence (the responses to questionnaires

13 would be inadmissible as hearsay), it puts at risk of a disclosure sensitive information subject to the

14 AEO protective order to unnamed class members who may be or may have been targets of

15 investigations. When class counsel are in communication with individuals who respond to the

16 notice, a very real risk exists that they may inadvertently reveal information provided under the AEO

17 protective order. Defendants estimate that approximately 12,000 documents have been provided to

18 Plaintiffs’ counsel under the Stipulated Protective Order, Dkt. 86, and the subsequent Protective

19 Order limiting certain material to an AEO restriction, Dkt. 183, over the past 18 months. But there is

20 extensive information related to CARRP from various public sources. See USCIS Electronic

21 Reading Room,

22 https://www.uscis.gov/sites/default/files/USCIS/About%20Us/Electronic%20Reading%20Room/Pol

23 icies_and_Manuals/CARRP_Guidance.pdf. Human memory is fallible and class counsel may

24 confuse information provided under the AEO restriction with information from public sources. In

25 similar circumstances, the Second Circuit recognized that “there are all-too-human lapses with

26 material filed ‘under seal.’” In Re the City of New York, 607 F.3d 923, 938 (2d Cir. 2010). The
27 Government’s and the foregoing courts’ concerns are rooted in common sense. They recognize that

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                    U.S. DEPARTMENT OF JUSTICE
                                                                                     CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 10
29                                                                            P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                         WASHINGTON, DC 20044
                                                                                    TELEPHONE: (202) 598-2445

30

31
 1 even the best of intentions are undermined by human inadvertence and error – hence the need for the

 2 clear, bright-lines, and easily implemented protections embedded in this Court’s existing AEO

 3 protective order.

 4           As detailed in Argument III, infra, and in the supporting declarations, the risk of harm to the

 5 Government’s law enforcement and national security programs can be exceptionally severe if an

 6 unlawful disclosure of highly sensitive information occurred. Unauthorized disclosure risks

 7 “disruption and serious injury to ongoing and future investigations” that could also “compromis[e]

 8 the safety of HSI agents.” Declaration of Thomas Allen (ICE), ¶ 31. See also In Re the City of New

 9 York, 607 F.3d at 936 (“the consequences of accidental disclosure are too severe to employ the
10 procedure here”).

11           Second, this proposal, which may result in dozens or hundreds of unnamed class members

12 contacting class counsel, is inconsistent with the theory of Plaintiffs’ Complaint, which challenges

13 the CARRP policy, not its application through a series of individual adjudications. Class

14 certification rested on the conclusion that Defendants have “acted or refused to act on grounds that

15 apply generally to the class, so that final injunctive relief or corresponding declaratory relief is

16 appropriate respecting the class as a whole.” Dkt. 69, at 30-31. By agreement of the parties,

17 Defendants’ document production has prioritized CARRP policy documents, and has specifically not

18 searched for or produced documents relating to individual CARRP adjudications. See Renaud Decl.,

19 ¶ 15 (value of CARRP policy documents).

20           Plaintiffs’ public notice proposal threatens to distract the parties from the central issue in this

21 case and to throw the case schedule into disarray. After the extensive discovery from the

22 Government produced in this action, that process is near an end with document production scheduled

23 for completion by April 26, 2019. As unnamed class members come forward in response to the

24 notice, Plaintiffs’ counsel will most certainly raise their claims with Defendants and serve document

25 production requests seeking information relating to such claims, including claimants’ A-files, see

26 Dkt. 221 at 16-17 – thus diverting resources and attention from the central issue of the facial legality
27 of the CARRP policy. If the notice generates a substantial number of responses, Plaintiffs will need

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                       U.S. DEPARTMENT OF JUSTICE
                                                                                        CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 11
29                                                                               P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                            WASHINGTON, DC 20044
                                                                                       TELEPHONE: (202) 598-2445

30

31
 1 to request repeated extensions of discovery, as class members respond to the notice. Under those

 2 circumstances, pretrial proceedings in this case will have no predictable endpoint.

 3       III.      The Law Enforcement Privilege Protects the “Why” Information.
 4              Plaintiffs seek to pierce the law enforcement privilege protecting law enforcement

 5 investigative interests and techniques and offer an illusory “compromise” AEO proposal to appease

 6 the Government’s concerns. But the courts instruct, as set forth below, that even AEO orders,

 7 developed for use in commercial and sometimes criminal litigation, are inappropriate for civil

 8 matters involving the law enforcement privilege. Moreover, Plaintiffs fail to overcome the high

 9 threshold for removing law enforcement privilege protections. They simply fail to show that their
10 need (heavily undercut by the voluminous policy, training, and aggregate materials on CARRP

11 decision-making they now possess) outweighs the self-evident risks to the integrity of national

12 security investigative techniques and information.

13                 A. The Purpose of the Law Enforcement Privilege
14              “[R]ooted in common sense” and “common law,” the law enforcement privilege recognizes

15 that “law enforcement operations cannot be effective if conducted in full public view.” Black vs.

16 Sheraton Corp. of Am., 564 F.2d 531, 542 (D.C. Cir. 1977). Its purpose is to prevent disclosure of

17 law enforcement techniques and procedures, preserve confidentiality of sources, protect witness and

18 law enforcement personnel, safeguard the privacy of individuals involved in an investigation, and

19 otherwise prevent interference with an investigation. In re Dep’t of Investigation, 856 F.2d 481,

20 483-84 (2d Cir. 1988). The privilege may be invoked “to prevent disclosure of information that

21 might impede important Government functions, such as conducting criminal investigations, securing

22 the borders, or protecting the public from international threats.” In re U.S. Dep’t of Homeland

23 Security, 459 F.3d at 571. The privilege also protects the ongoing or future effectiveness of

24 investigatory techniques. See Shah v. Dep’t of Justice, 89 F. Supp. 3d 1074, 1080 (D. Nev. 2015);

25 In re City of New York, 607 F.3d at 944; Tuite v. Henry, 98 F.3d 1411, 1413 (D.C. Cir. 1996).

26 “[T]he reasons for recognizing the law enforcement privilege are even more compelling” where, as
27 here, “the compelled production of government documents could impact highly sensitive matters

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                      U.S. DEPARTMENT OF JUSTICE
                                                                                       CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 12
29                                                                              P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                           WASHINGTON, DC 20044
                                                                                      TELEPHONE: (202) 598-2445

30

31
 1 relating to national security.” In re U.S. Dep’t of Homeland Sec., 459 F.3d 565, 569 (5th Cir. 2006);

 2 Olivares v. TSA, 819 F.3d 454, 462 (D.C. Cir. 2016) (“[C]ourts do not second-guess expert agency

 3 judgments on potential risks to national security”).

 4           The law enforcement privilege is qualified, with a plaintiff’s need for the information

 5 balanced against the Government’s need to protect confidentiality. In re City of New York, 607 F.3d

 6 at 940. In applying this balancing, courts have recognized the “strong presumption against lifting

 7 the [law enforcement] privilege.” In re City of New York, 607 F.3d at 945. To lift the privilege, a

 8 party must demonstrate a compelling need for the information. Id. Ultimately, the courts have used

 9 the law enforcement privilege to protect exactly the type of information Plaintiffs seek in this case –
10 information that, if disclosed, could undermine national security-related investigations, reveal covert

11 law enforcement techniques in cases involving threats to national security, and compromise the

12 safety of law enforcement personnel and sources.

13                    i.      The “Why” Information Is Privileged.
14           In general, for any individual processed pursuant to the CARRP policy, “why” information

15 contained in that A-file and other documents is highly sensitive and, in some cases, classified. It

16 reveals insight into federal law enforcement decision-making processes related to investigations

17 involving national security concerns and, when taken collectively, provides a roadmap of the

18 investigative techniques and procedures that USCIS and its partner agencies use to uncover

19 derogatory information about individuals in the immigration system, including applicants for

20 immigration benefits. The privileged and classified content can be separated into two broad and

21 inter-related categories: (1) sensitive information containing the results of law enforcement checks

22 performed on applicants for immigration benefits raising national security concerns; and (2) records

23 of communications and coordination between USCIS and third-party law enforcement agencies.

24                            (a) Security Checks
25           All applicants for adjustment of status and naturalization must undergo numerous

26 background checks to identify potential national security concerns, among other things. See Emrich
27 Decl., Dkt. 146-3, ¶11. The required screening includes checks run against information originating

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                    U.S. DEPARTMENT OF JUSTICE
                                                                                     CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 13
29                                                                            P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                         WASHINGTON, DC 20044
                                                                                    TELEPHONE: (202) 598-2445

30

31
 1 with, or operated by, the FBI and CBP. Renaud Decl., ¶ 11. A national security concern arises

 2 when a background check indicates that an individual has an articulable link to prior, current, or

 3 planned involvement in, or association with, an activity, individual, or organization described in 8

 4 U.S.C. §§ 1182(a)(3)(A), (B), or (F) or 1227(a)(4)(A) or (B). CARRP provides a consistent

 5 approach to processing, and adjudicating immigration benefit applications that present national

 6 security concerns. See Emrich Decl., Dkt. 126-1. Because the named Plaintiffs all applied for one

 7 or more immigration benefits, each application was subjected to background checks. For the

 8 following reasons, the background check results and associated records describing those results are

 9 properly withheld under the law enforcement privilege.
10           FBI name checks: For reasons detailed in the Tabb Declaration, filed in camera, and ex

11 parte, release of law enforcement privileged information found in A-files, which includes, inter alia,

12 name check results and records referencing these results, could reasonably be expected to interfere

13 with the FBI’s ability to carry out its investigative missions. See Tabb Decl,, ¶¶ 9-11, 15-16, 18-21,

14 26. 28-30, 42, 49, 56, 63, 80, 82-89, 94-98. When conducting a name check on an individual, the

15 FBI does not disclose the results of that check, regardless of whether it revealed derogatory

16 information—i.e., the existence of investigative records. See Eisenreich Decl., Dkt. 126-2 at ¶ 31.

17 The FBI follows this policy because if it only refused to disclose information when a name check

18 revealed derogatory information, that refusal would itself be interpreted as an admission that the FBI

19 possessed investigative records about the individual. Id.

20           All name checks concerning investigative records are thus law enforcement privileged, if not

21 also classified, and are properly withheld because, if subjects or targets of FBI investigations were

22 privy to this information, they could take countermeasures to undermine investigations—risking the

23 confidentiality of sources and the effectiveness of investigative techniques, along with the integrity

24 of current and future investigations. Id.; see In re Dep’t of Investigation, 856 F.2d at 483-84. Thus,

25 if Defendants were ordered to produce this information for the named Plaintiffs, accidental

26 disclosure could result in individuals inferring that they are or were the subjects of law enforcement
27 scrutiny. The possibility of unauthorized disclosure creates an undue risk that one or more of the

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                   U.S. DEPARTMENT OF JUSTICE
                                                                                    CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 14
29                                                                           P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                        WASHINGTON, DC 20044
                                                                                   TELEPHONE: (202) 598-2445

30

31
 1 above harms would occur. Moreover, even after USCIS adjudicates a case that was processed

 2 pursuant to the CARRP policy (favorably or not), underlying information from the FBI Name Check

 3 is still privileged because it may refer to an ongoing investigation, or could, for instance, disclose

 4 sensitive information about investigations of the applicant’s associates.

 5             TECS Records: TECS is a law enforcement information collection, analysis, and sharing

 6 system owned and operated by Customs and Border Patrol (CBP) and used by more than 40 federal

 7 law enforcement agencies, including the FBI and Secret Service. Allen Decl., ¶ 15. TECS’s
                                                                  1


 8 capabilities and functions are not generally known to the public and “disclosing TECS records could

 9 reveal the knowledge law enforcement agencies have or had about an individual’s unlawful activities
10 and methods used to obtain that information.” Allen Decl., ¶ 18.

11             TECS records or records from similar databases may indicate, inter alia, why an individual

12 was of interest to immigration officials. Id., ¶ 17. The reasons why an investigation was conducted

13 on a particular occasion or the fruits it yielded are protected by the law enforcement privilege for

14 well-established reasons. First, if the derogatory information justifying an investigation is

15 uncovered, the manner in which law enforcement obtained the information may well be revealed.

16 See Abdou v. Gurrieri, No. 05 Civ. 3946 (JG) (KAM), 2006 U.S. Dist. LEXIS 68650, 2006 WL

17 2729247, at *3 (E.D.N.Y. Sept. 25, 2006) (finding documents subject to the law enforcement

18 privilege where disclosure “would reveal how the FBI follows up on confidential lead[s] and the

19 tools, techniques and procedures utilized in such an investigation”). If bad actors gain knowledge of

20 methods and techniques utilized in a particular investigation, it creates ready opportunities for

21 circumventing the law in both the near and long term. See Allen Decl., ¶ 18; Coalition v. Jewell,

22 292 F.R.D. 44, 51-52 (D.D.C. 2013). Finally, when disclosure of these records across multiple cases

23 occurs, as it would here if the Court were to grant Plaintiffs’ motion to compel, it tends to reveal an

24 agency’s investigative standards for launching investigations in the first instance. See Allen Decl.,

25 ¶ 18 (release of this information “tends to indicate what will trigger the initiation of such an

26 investigation . . . allow[ing] an individual to change his or her behavior.”)
27   1
         The TECS database was originally named the Treasury Enforcement Communication System.
28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                     U.S. DEPARTMENT OF JUSTICE
                                                                                      CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 15
29                                                                             P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                          WASHINGTON, DC 20044
                                                                                     TELEPHONE: (202) 598-2445

30

31
 1           Relatedly, CBP has asserted the law enforcement privilege over TECS records because of

 2 similar but distinct concerns. See Ex. A to Mejia Decl. (Wagner Decl., Dkt. 146-7). Disclosing this

 3 information could put investigations at risk by revealing the Government’s knowledge of criminal or

 4 terrorist activities, as well as what knowledge it lacks. See Soghoian v. DOJ, 885 F. Supp. 2d 62, 75

 5 (D.D.C. 2012) ( “[k]nowing what information is collected, how it is collected, and more importantly,

 6 when it is not collected” might allow “would-be offenders to evade detection”).

 7           Moreover, even release of database codes contained within TECS could seriously damage

 8 law enforcement operations. Allen Decl., ¶ 19. These codes thus provide a window into developing

 9 a case over time, revealing when an individual is added to the TSDB or has a change in Watchlist
10 status—potentially allowing a watchlisted individual to “reconstruct the sources and methods used to

11 gather information that led to such classification.” Id.

12                    (b) Records of Communications and Coordination
13           Divulging the reasons why an individual’s application was handled under CARRP would
14 implicate communications between USCIS personnel and third-party law enforcement officials that

15 have been properly withheld pursuant to the law enforcement privilege. These communications

16 must be safeguarded because they reveal coordination between USCIS and third-party law

17 enforcement that could divulge whether an individual is or was the subject of a third-party law

18 enforcement or intelligence agency investigation. See also Renaud Decl. at ¶ 47. More broadly,

19 such would also provide insight into how USCIS or other law enforcement agencies identify,

20 investigate, and combat security threats, thus allowing individuals engaged in prior or ongoing fraud

21 or criminal activity to alter or conceal their conduct to avoid detection. This risks create larger

22 programmatic vulnerabilities to CARRP and undermine its effectiveness. Renaud Decl., ¶ 43; see

23 Wishart v. Comm’r of Internal Revenue, No. 97-20614 SW, 1998 WL 667638, at *6 (N.D. Cal. Aug.

24 6, 1998) aff’d, 199 F.3d 1334 (9th Cir. 1999) (protecting codes IRS used to select tax returns for

25 examination because “taxpayers could manipulate their return information so as to avoid

26 examination”).
27

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                    U.S. DEPARTMENT OF JUSTICE
                                                                                     CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 16
29                                                                            P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                         WASHINGTON, DC 20044
                                                                                    TELEPHONE: (202) 598-2445

30

31
 1           Further, releasing TECS records and email correspondence—often including full names,
 2 office locations, and phone numbers—could jeopardize law enforcement personnel. Allen Decl., ¶

 3 26. Disclosing these records could put ICE personnel at risk of becoming targets of harassment

 4 pertaining to investigations in which they have been involved. Id., ¶ 26. The law enforcement

 5 privilege was intended to protect law enforcement personnel and has been used to protect identities

 6 of individuals involved in law enforcement operations. In re Dep’t of Invest., 856 F.2d at 486.

 7           Significantly, unauthorized disclosure of these communications would also risk more far-
 8 reaching repercussions for Government deliberations, including the post-9/11 emphasis on real-time

 9 information sharing between agencies. Allen Decl., ¶ 27. However, if redacted information in the
10 named Plaintiffs’ A-files were released, it could jeopardize the nature and extent of information

11 sharing between federal agencies. Id.

12           Indeed, if USCIS were unable to fulfill its obligation to protect third-party information, it
13 would undermine the collaborative relationships essential to reliable information sharing and

14 jeopardize USCIS’ access to third-party derogatory information. See Renaud Decl., ¶ 45; Allen

15 Decl., ¶¶ 28-29. If USCIS’ access to currently shared information were limited, USCIS could

16 improperly approve immigration benefits for ineligible individuals who, in some cases, may seek

17 citizenship or permanent residence to harm the United States. See Renaud Decl., ¶ 46. Therefore,

18 the privileged information should be afforded the continued protection it merits.

19           ii.      Plaintiffs’ Purported Need Does Not Outweigh the National Security Interests.
20           Plaintiffs contend that their purported need for the “why” information outweighs the

21 Government’s interest in non-disclosure because it will allow them to assess, inter alia, if the named

22 Plaintiffs’ “why” information “relies on non-statutory criteria” or “unlawfully takes into account an

23 individual’s national origin or religion,” and is thereby probative of their legal claims. Dkt. 221 at

24 15. However, class certification was based on F.R.Civ.P 23(b)(2)., and rests on the conclusion that

25 Defendants have “acted or refused to act on grounds that apply generally to the class, so that final

26 injunctive relief or corresponding declaratory relief is appropriate respecting the class as a whole.”
27 Dkt. 69, pp. 30-31. Indeed, Plaintiffs aver that the CARRP policy is void ab initio.

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                     U.S. DEPARTMENT OF JUSTICE
                                                                                      CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 17
29                                                                             P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                          WASHINGTON, DC 20044
                                                                                     TELEPHONE: (202) 598-2445

30

31
 1            The individualized circumstances of any particular case cannot be representative of how

 2 CARRP administrators acted or refused to act with the whole class. Conversely, Plaintiffs, through

 3 discovery, have sought and received tens of thousands of documents concerning, inter alia, CARRP

 4 policy, guidance and training. These documents illuminate how CARRP adjudicators are instructed

 5 to examine and assess whether certain derogatory evidence meets the “articulable link” standard that

 6 determines whether an individual’s application should be designated as a national security concern.

 7 Thus, Defendants have demonstrated that the withheld information falls squarely within the law

 8 enforcement privilege, and Plaintiffs have simply not demonstrated a compelling need which

 9 outweighs the Government’s interest in nondisclosure.
10           Finally, Plaintiffs also note Defendants’ previous admonishment that there may be “why”

11 information contained in documents other than the A-files. See Dkt. 221 at 6. On numerous

12 occasions, including in their discovery responses and in their response to Plaintiffs’ motion for

13 sanctions, see Dkt. 146, Defendants have documented that information about the named Plaintiffs

14 exists outside the A-files, including in response to Requests for Production, and review of such

15 documents is ongoing. See Emrich Decl., filed ex parte, in camera ¶ 12-13.

16             iii.   An Attorneys’ Eyes Only Protective Order is not Sufficient.
17           Because Defendants have established the applicability of the law enforcement privilege,

18 disclosure of “why” information under a protective order raises unwarranted risks. See In Re the

19 City of New York at 936-37 (protective orders associated with law enforcement sensitive information

20 are a “deeply flawed procedure that cannot fully protect the secrecy of information in this case; it

21 merely mitigates—to some degree—the possibility of unauthorized disclosure.”). AEO orders were

22 developed for use in commercial and sometimes criminal litigation, but are inappropriate for civil

23 matters involving the law enforcement privilege. The potential injuries in the law enforcement

24 context are “more severe” and “far more difficult to remedy;” and the source of unauthorized

25 disclosures are difficult or impossible to pin down. Id. at 936.

26           Privileged “why” information would include details of investigations into specific individuals

27 who present national security concerns, which may be yet to be resolved. While Defendants have no

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                   U.S. DEPARTMENT OF JUSTICE
                                                                                    CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 18
29                                                                           P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                        WASHINGTON, DC 20044
                                                                                   TELEPHONE: (202) 598-2445

30

31
 1 doubt that Plaintiffs’ counsel would do their utmost to safeguard any “why” information if disclosed

 2 under an AEO protection, humans are fallible and mistakes can happen. Courts have recognized the

 3 potential for human error, and have created a margin of protection to counter that risk by declining to

 4 order the disclosure of law enforcement privileged information under a protective order. See In Re

 5 the City of New York, 607 F.3d at 938. The federal agencies with equities in this case should not be

 6 asked to incur the risk of compromising the tools and resources that they rely on daily to protect the

 7 national security interests of the United States in the event that “why” information shared in

 8 compliance with an AEO protective order were to fall into the wrong hands. See also Renaud Decl.,

 9 ¶ 42. Plaintiffs have failed to meet the high bar that the courts impose for piercing the law
10 enforcement privilege, and present no method by which production of such information will avoid

11 providing a roadmap to understanding the techniques and procedures USCIS and its partner agencies

12 use to uncover derogatory information and how that information is used in adjudicating immigration

13 benefit applications. They manifestly fail to show that their need exceeds the Government’s vital

14 interest in protecting this information from unauthorized disclosure.

15               B. Plaintiffs’ Challenges to Defendants’ National Security Concerns Lack Merit.
16           Plaintiffs raise several meritless arguments to undermine the Defendants’ valid invocation of

17 the law enforcement privilege and related national security concerns. First, the isolated occasions on

18 which the Government mistakenly released information under FOIA do not constitute waiver of

19 Defendants’ privilege assertions in this case. Curiously, the particular instances of erroneous

20 disclosure Plaintiffs cite, Dkt. 221 at 12, do not pertain to the very category of information they now

21 seek to compel: the reasons why particular individuals were selected for CARRP screening. Further,

22 these mistaken disclosures are not tantamount to a concession that the information was non-

23 privileged. Indeed, the Government’s mistaken “release of a document only waives these privileges

24 for the document or information specifically released, and not for related materials.” In re Sealed

25 Case, 121 F.3d 729, 741. (D.C.Cir.1997); see also Smith v. Cromer, 159 F.3d 875, 880 (4th

26 Cir.1998) (explaining that “disclosure of factual information does not effect a waiver of sovereign
27

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                   U.S. DEPARTMENT OF JUSTICE
                                                                                    CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 19
29                                                                           P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                        WASHINGTON, DC 20044
                                                                                   TELEPHONE: (202) 598-2445

30

31
 1 immunity as to other related matters”). Thus, these past mistaken disclosures are irrelevant to

 2 Defendants’ valid law enforcement privilege assertions in this case.

 3           Second, the Government’s security concerns as to the “why” information are not, as

 4 Plaintiffs assert, undermined by INA requirements. See Dkt. 221 at 12-13. Even where the

 5 Government has sufficient evidence to support a charge of removability or inadmissibility based on

 6 statutory national security grounds, it often nevertheless elects not to bring charges on those grounds.

 7 There are numerous reasons for this, including but not limited to, protecting another law

 8 enforcement or intelligence investigation. Indeed, disclosure would only occur if the Government

 9 pursued removal based on a national security ground, where it then may be required to present
10 sufficient evidence to sustain that ground. 8 U.S.C. § 1229a(c)(3)(A). Still, even there, the

11 Government is permitted to submit national security information ex parte in the case of arriving

12 aliens or those seeking discretionary relief. See 8 U.S.C. § 1229a(b)(4)(B). This important

13 distinction Plaintiffs overlook illustrates that derogatory information in the national security context

14 is closely guarded at every turn.

15           Third, Plaintiffs’ assertion that regulatory disclosure requirements command disclosure of the

16 reasons why an application may have been placed under CARRP review is a faulty conclusion based

17 a faulty premise. USCIS generally must advise an individual of derogatory information unknown to

18 the applicant or petitioner only if an adverse decision is based on that information. See 8 C.F.R.

19 103.2(b)(16)(i)-(iv). However, if USCIS is aware of certain national security information, but elects

20 to not base an adverse decision on it, it is not obligated to share such information. Id.

21           More importantly, pursuant to the CARRP policy, identifying a national security concern is

22 the first step in a process that includes internal and external vetting, deconfliction, and adjudication.

23 An “articulable link” determination does not signify, as Plaintiffs seemingly suggest, that the

24 derogatory information behind it is inconsequential or insufficient to support a final determination

25 on an individual’s eligibility for an immigration benefit. The very point of the remaining stages of

26 the process is to further probe, analyze, and assess the nexus between the applicant and the national
27 security concern and determine whether it can be resolved, and affects benefit eligibility. One

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                     U.S. DEPARTMENT OF JUSTICE
                                                                                      CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 20
29                                                                             P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                          WASHINGTON, DC 20044
                                                                                     TELEPHONE: (202) 598-2445

30

31
 1 possibility is that the nexus proves compelling and ultimately supports a determination of benefit

 2 ineligibility. Indeed, USCIS does not disclose preliminary national security information before

 3 vetting and investigating to determine if it impacts an individual’s eligibility for an immigration

 4 benefit or could be used to form the basis of a decision. Thus, Plaintiffs’ characterization of the

 5 derogatory information underlying national security concerns as amounting to “only” an “articulable

 6 link” is shortsighted.

 7           Furthermore, as to classified information, regulations provide that the Government’s

 8 disclosure concerns are only more manifest. 8 C.F.R. § 103.2(b)(16)(iv) provides that the applicant

 9 shall be given general notice of the nature of the concern only if a decision is based on classified
10 information and the classifying authority has agreed to its disclosure in writing. In fact, USCIS

11 interprets this regulation in accordance with agency guidance, which provides that classified

12 information should be used only as a last resort and decisions should be based on unclassified

13 information whenever possible. Therefore, contrary to Plaintiffs’ assertion that the regulations

14 “undermine any security rationale” for withholding the “why” information, they bolster Defendants’

15 fundamental assessment that this information is privileged and highly sensitive.

16           Lastly, Plaintiffs’ assertion that “whatever concerns that Defendants may have when an

17 application is pending, they do not apply when the application has already been adjudicated” lacks

18 merit. See Dkt. 221 at 13-14 (emphasis in original). Protection afforded by the law enforcement

19 privilege is not eliminated once a particular investigation is concluded or a national security concern

20 is resolved. See In re City of New York, 607 F.3d at 944 (“An investigation, however, need not be

21 ongoing for the law enforcement privilege to apply as ‘the ability of a law enforcement agency to

22 conduct future investigations may be seriously impaired if certain information is revealed to the

23 public.”) As discussed, the reasons why an individual was subject to CARRP may in turn reveal

24 why a law enforcement investigation was conducted on a particular occasion along with the tools,

25 techniques and procedures used in such an investigation—irrespective of whether that individual was

26 the subject of the investigation. Accordingly, this information remains protected by the privilege.
27 See Black. v. Sheraton Corp. of America, 564 F.2d 531, 546 (D.D.C. 1977).

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                   U.S. DEPARTMENT OF JUSTICE
                                                                                    CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 21
29                                                                           P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                        WASHINGTON, DC 20044
                                                                                   TELEPHONE: (202) 598-2445

30

31
 1               C. There is no Jurisdiction to Review Sensitive Security Information.
 2           Finally, this Court lacks jurisdiction to review TSA Final Orders concerning Sensitive Security

 3 Information (SSI). See Blair Decl., ¶¶ 3, 4. Congress has specifically directed TSA to “prescribe

 4 regulations prohibiting the disclosure of information obtained or developed in carrying out security” if

 5 the Administrator for TSA (or his designee(s)) “decides that disclosing the information would . . . be

 6 detrimental to the security of transportation.” 49 U.S.C. § 114(r)(1)(c) (formerly § 114(s)). The

 7 statutory and regulatory scheme authorizes TSA to determine whether particular material is SSI, and, if

 8 so, whether and to what extent it may be disclosed. See id.; 49 C.F.R. Part 1520. Such a determination

 9 constitutes final agency action subject to exclusive review in the United States Court of Appeals.
10 49 U.S.C. § 46110(a). MacLean v. Dep’t of Homeland Sec., 543 F.3d 1145, 1149 (9th Cir. 2008);

11 Lacson v. U.S. Dept’t of Homeland Sec., 726 F.3d 170, 173 & n.2 (D.C. Cir. 2013). TSA has determined

12 that certain information contained in A-files contains SSI. See Blair Decl., ¶ 8. TSA reasonably

13 determined that disclosing this information would be detrimental to the security of transportation

14 because, among other reasons, disclosure would enable terrorists to change their behavior and

15 circumvent transportation security. Id. Therefore, such information cannot be disclosed publicly. Id.

16

17

18

19

20

21

22

23

24

25

26
27

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                     U.S. DEPARTMENT OF JUSTICE
                                                                                      CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 22
29                                                                             P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                          WASHINGTON, DC 20044
                                                                                     TELEPHONE: (202) 598-2445

30

31
 1                                                       CONCLUSION
 2           For the reasons argued above, Plaintiffs’ Motion to Compel should be denied; and, further,

 3 Defendants respectfully request the entry of a protective order to relieve them of any obligation to

 4 produce the “why” information or comply with RFP No. 53. Further, Plaintiffs’ motion to modify

 5 the protective order to allow Plaintiffs’ counsel to publish notices directed to class members should

 6 be denied.
               th
 7 DATED this 7 day of March, 2019.

 8                                                      Respectfully submitted,

 9
   JOSEPH H. HUNT                                       DANIEL E. BENSING
10 Assistant Attorney General                           Senior Trial Counsel
   Civil Division                                       Federal Programs Branch
11
   U.S. Department of Justice
12                                                      LEON B. TARANTO
   AUGUST FLENTJE                                       Trial Attorney
13 Special Counsel                                      Torts Branch
   Civil Division
14                                                      ANDREW C. BRINKMAN
15                                                      Trial Attorney
   ETHAN B. KANTER                                      Office of Immigration Litigation
16 Chief, National Security Unit
   Office of Immigration Litigation                     /s/ Brendan T. Moore
17 Civil Division                                       BRENDAN T. MOORE
                                                        Trial Attorney
18 DEREK C. JULIUS                                      Office of Immigration Litigation
19 Assistant Director
   Office of Immigration Litigation                     LINDSAY M. MURPHY
20 Civil Division                                       Counsel for National Security
                                                        National Security Unit
21 BRIAN T. MORAN                                       Office of Immigration Litigation
   United States Attorney
22

23 BRIAN C. KIPNIS
   Assistant United States Attorney
24 Western District of Washington

25                                                      Counsel for Defendants
26
27

28
     Defendants’ Opposition to Plaintiffs’ Motion to Compel                        U.S. DEPARTMENT OF JUSTICE
                                                                                         CIVIL DIVISION, OIL
     And Cross Motion for Protective Order - 23
29                                                                                P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. C17-00094RAJ)                                                             WASHINGTON, DC 20044
                                                                                        TELEPHONE: (202) 598-2445

30

31
